Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed 5-27-2022, with respect to the art rejection of the claims have been fully considered and are persuasive.  The art rejection of the claims has been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-21 directed to an invention non-elected without traverse.  Accordingly, claims 17-21 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 17-21 have been cancelled.

Allowable Subject Matter
Claims 1-9 & 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious placing the VCSEL epitaxial wafer on an epitaxial wafer test fixture, wherein the VCSEL epitaxial wafer test fixture includes a fixture body, one surface of the VCSEL epitaxial wafer is the epitaxial surface, the epitaxial surface includes an edge exclusion zone and a non-edge exclusion zone, the VCSEL epitaxial wafer is positioned on the fixture body by the edge exclusion zone abutting against the fixture body, and the non-edge exclusion zone of the VCSEL epitaxial wafer does not contact the fixture body, in combination with the rest of the limitations of the claim. 
Claims 2-7 are allowable based upon their dependency.
As to Claim 8 the prior art of record, taken alone or in combination, fails to disclose or render obvious lacing the bottom-emitting VCSEL epitaxial wafer on an epitaxial wafer test fixture, and wherein the VCSEL epitaxial wafer test fixture includes a fixture body, one surface of the bottom-emitting VCSEL epitaxial wafer is the epitaxial surface, the epitaxial surface includes an edge exclusion zone and a non-edge exclusion zone, the bottom-emitting VCSEL epitaxial wafer is positioned on the fixture body by the edge exclusion zone abutting against the fixture body, and the non-edge exclusion zone of the VCSEL epitaxial wafer does not contact the fixture body, in combination with the rest of the limitations of the claim. 
Claims 9, & 11-16 are allowable based upon their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
June 18, 2022




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886